DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s Amendment, filed 11/29/2022 has been entered. Claims 1-20 are pending in the Application.

Response to Arguments
Applicant's arguments filed 11/29/2022 with respect to the prior arts rejections have been fully considered but they are not persuasive.
Regarding claim 13, Applicant argues that the cited Mutha fails to teach “determining that transmission of a packet to another device connected to the integrated circuit over the network is unnecessary.” The Applicant submits that there is no discussion regarding the ultimate transmission of the packet to another device on the network. The Applicant further submits that Mutha does not discuss canceling the writing of the payload but instead merely pausing writing of packet data. The Examiner respectfully disagrees. Mutha discloses transmission of the packet to another the device on the network coupled to the transmit port 110 (see para 0030, Transmit engine 108, also referred to as a “send” engine, generates packets for egress to the fabric link (e.g., a fabric link coupled to transmit port 110, not shown)). Further, Mutha discloses the writing of packet data or payload is paused when there is no write credit e.g. generation/transmission of a packet is unnecessary (see para 0129, writing of packet data to the send context is paused until an updated absolute running count is received via credit return mechanism 127). The Examiner submits that not having enough credits due to the send buffer being full is a condition that show packet generation/transmission is not necessary since generating/transmitting more packets would result in overflow and errors. The Examiner further notes that the claimed canceling of writing of payload and the pausing of writing of payload in Mutha are equivalent since both resulted in payload data of the packets is not written.
Based on the reasoning above, the rejections should be maintained. Please see below for the detailed rejection.

Regarding the Double Patenting rejection, the Applicant requests that the double patenting rejection be held in abeyance until all other rejections are overcome. Accordingly, the double patenting rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,301,408. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is at least fully disclosed in the reference patent.
Claim 1 of the instant application is anticipated by the patent’s claims 1 and 16 in that claims 1 and 16 of the patent contains all the limitations of claim 1 of the instant application. Please see table below for the claim comparison.
Further, the limitation of the remaining claims 2-12 are found with minor variations in the recitation of patents claims 1-18.

Instant Application (17/577,934)
Patent No. 11,301,408
Claim 1: An integrated circuit comprising: a network interface; and 
Claim 1: An integrated circuit comprising:
a network interface; and
a communication bus interface configured to be connected to a host computing device by way of a communication bus, wherein the integrated circuit is configured to:
a communication bus interface configured to be connected to a host computing device by way of a communication bus, wherein the integrated circuit is configured to:
establish a communication link with a processor of the host computing device over the communication bus interface, wherein establishing the communication link comprises mapping address registers of the communication bus interface to memory addresses associated with the processor of the host computing device;
establish a communication link with a processor of the host computing device over the communication bus interface, wherein establishing the communication link comprises mapping address registers of the communication bus interface to memory addresses associated with the processor of the host computing device;
receive payload data for transmission over the network interface in response to determining the processor of the host computing device writing payload data to the mapped memory addresses associated with the processor of the host computing device using one or more programmed input-outputs (PIOs);
receive payload data for transmission over the network interface in response to determining the processor of the host computing device writing payload data to the mapped memory addresses associated with the processor of the host computing device using one or more programmed input-outputs (PIOs); and
and write payload data received over the network interface to a memory of the host computing device using direct memory access (DMA), wherein the DMA comprises writing the payload data to coherent memory addresses associated with the memory of the host computing device and allocated by the processor of the host computing device,
write payload data received over the network interface to a memory of the host computing device using direct memory access (DMA), wherein the DMA comprises writing the payload data to coherent memory addresses associated with the memory of the host computing device and allocated by the processor of the host computing device
wherein the processor of the host computing device is configured to execute instructions stored in a non-transitory computer-readable medium to read and process data stored within memory addresses of the allocated coherent memory addresses that are subsequent to a first memory address of the allocated coherent memory addresses,
in response to the processor of the host computing device determining that the first memory address has been written to by the integrated circuit, data stored within memory addresses of the allocated coherent memory addresses that are subsequent to the first memory address is read and processed by the processor of the host computing device.
and wherein reading and processing data stored within memory addresses of the allocated coherent memory addresses that are subsequent to the first memory address comprises 54reading from the subsequent memory addresses using a buffer that is sized based on metadata stored within the first memory address.
Claim 16: reading and processing data stored within memory addresses of the allocated coherent memory addresses that are subsequent to the first memory address comprises reading from the subsequent memory addresses using a fixed-size buffer or using a variable-sized buffer that is sized based on metadata stored within the first memory address.


Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,301,408 in view of Mutha et al US publication US 20170249079.
The claim 13 of the instant application claimed a computer device for allocating memory addresses and writing payload data to the memory mapped addresses using programmed input-outputs (PIO) that is identical to the computing device of the patent’s claim 13. But, the instant claim 13 differ in that they further recite the step of “determine that generation of transmission of a packet is unnecessary, and in response to determining that generation of transmission of the packet is unnecessary, interrupt writing of the payload data to the mapped memory address.” However, it is well-known that when transmission/generation of packet is not necessary, writing of the payload data is interrupted as taught by Mutha (see para 0129, writing of packet data to the send context is paused until an updated absolute running count is received via credit return mechanism 127 e.g. packet generation/transmission is unnecessary when there is no write credit and writing of packet data is interrupted). Therefore, it would have been obvious to interrupt the writing of payload data when packet generation/transmission is not necessary. The motivation is to save processing power and energy when packets are not transmitted.
Further, the limitation of the remaining claims 14-20 are found with minor variations in the recitation of patents claims 1-18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mutha et al US publication US 20170249079 in view of De US publication US 20170147223.

Regarding claim 13, Mutha teaches a computing device (see figure 1, system 100) comprising:
a memory (memory 106); 
a communication bus (PCIe interconnect 105); and 
a processor configured to execute instructions stored in a non-transitory, computer- readable medium (processor 104, see para 0310, one or more of software or firmware instructions executed on one or more processing elements including processors, processor cores, controllers, microcontrollers, microengines, etc.) to: 
allocate coherent memory addresses associated with the memory (see figure 1 shows memory 106 are allocated with addresses 144 and 142 for receiving DMA Rx data); 
57establish a communication link with an integrated circuit over a communication bus interface of the integrated circuit by way of the communication bus (see para 0028, a PCIe interface (I/F) 118 that facilitates communication between HFI 102 and processor 104 via PCIe interconnect 105), and wherein establishing the communication link permits the integrated circuit to write payload data received over a network interface of the integrated circuit to the memory using direct memory access (DMA) by writing the payload data to the allocated coherent memory addresses (see para 0036, The basic function of receive engine 114 is to separate the header and payload of inbound (from the fabric) packets… packet data is read from receive buffer 130 and forwarded via a DMA engine 132, which is configured to forward the packet data to memory 106 via PCIe DMA writes. Further see figure 1 shows received data is written to memory 106 of the host processor 104 at addresses 144, 142, further see para 0158, the coherent domain employed by the processor cores, memory, and caches e.g. the memory is in a coherent domain thus the memory addresses are coherent memory addresses); and 
Incrementally write payload data for transmission over the network interface of the integrated circuit to the mapped memory addresses associated with the processor using one or more programmed input-outputs (PIOs) (see para 0031, For PIO Send host processor 104 generates a packet by writing the header and payload of the packet into a memory-mapped send buffer using store instructions).
Determine that transmission of a packet to another device connected to the integrated circuit over a network is unnecessary (see para 0030, Transmit engine 108, also referred to as a “send” engine, generates packets for egress to the fabric link (e.g., a fabric link coupled to transmit port 110, not shown)), and in response to determining that transmission of the packet is unnecessary, cancel writing of the payload data to the mapped memory address (see para 0129, writing of packet data to the send context is paused until an updated absolute running count is received via credit return mechanism 127 e.g. packet generation/transmission is unnecessary when there is no write credit and writing of packet data is interrupted).
But, Mutha fails to teach establishing communication link comprises mapping address registers of the communication bus interface to memory addresses associated with the host processor of the host computing device. 
However, De teaches establishing PCIe communication link comprises mapping address registers of the communication bus interface to memory addresses associated with the host processor of the host computing device (see para 0057, The thread communication channel may comprise any combination of one or more command registers, one or more status registers… the command and status registers may comprise one or more base address registers, which are often denoted as BAR, that provide a PCI mechanism for mapping device memory into system address space) that may map (using a so-called "mmap" system call for example) to application space for programmed input/output ( PIO) and DMA queues allocated by an operating system kernel executed by host device 4).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the PIO-DMA interface of Mutha and incorporate mapping address register of the PCIe bus.
The motivation for doing so is to allow quicker access via the use of mapping as taught by De (see para 0057, for potentially quicker access).

Regarding claim 14, Mutha further teaches the instructions stored in the non-transitory, computer-readable medium comprise a driver corresponding to the integrated circuit (see para 0310, one or more of software or firmware instructions executed on one or more processing elements including processors, processor cores, controllers, microcontrollers, microengines, etc. the Examiner further notes that software/firmware that control a host interface is known as a driver).

Regarding claim 15, Mutha further teaches the coherent memory addresses associated with the memory are allocated using the driver corresponding to the integrated circuit (see para 0310,  the operations depicted by various logic blocks and/or circuitry may be effected using programmed logic gates and the like, including but not limited to ASICs, FPGAs, IP block libraries, or through one or more of software or firmware instructions executed on one or more processing elements including processors, processor cores, controllers, microcontrollers, microengines, e.g. allocating of memory addresses 144 and 142 are through the software/firmware (driver)).

Regarding claim 20, Mutha further teaches the one or more PIOs comprise one or more processor supplementary instructions from a processor supplementary instruction set (see para 0031, For PIO Send host processor 104 generates a packet by writing the header and payload of the packet into a memory-mapped send buffer using store instructions).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mutha and De as applied to claims above, and further in view of Wilcox US Patent No. 6,185,634.

Regarding claim 16, the combination of Mutha and De teaches all the features with respect to claim 13 as outlined above.
But, the combination of Mutha and De fails to teach the processor periodically poll a first memory address of the allocated coherent memory addresses associated with the memory to determine whether the first memory address has been written to by the integrated circuit.
However, Wilcox teaches a DMA controller periodically poll a first memory address of the allocated coherent memory addresses associated with the memory to determine whether the first memory address has been written to by another DMA circuit (see col 5 ln 42-47, In the case of a DMA write operation performed under the control of an external DMA controller (e.g. DMA controller 70 of the host adapter 40), while the DMA burst transfer is underway, a selected one of the DMA monitors 100 monitors the DMA addresses generated by the external DMA controller).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the PIO-DMA data transmission of Mutha and further incorporate polling addresses for write data.
The motivation for doing so is to facilitate write detection using memory monitoring to efficiently detect DMA write.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mutha and De as applied to claims above, and further in view of Roberts et al US publication US 20200081864.

Regarding claim 19, the combination of Mutha and De teaches all the features with respect to claim 13 as outlined above.
Mutha further teaches writing the payload data for transmission over the network interface of the integrated circuit from the memory to the mapped memory addresses associated with the processor using the one or more PIOs comprises writing the payload data for transmission over the network interface of the integrated circuit to a write combining buffer (see para 0033, The write-combining and store buffer features of host processor 104 are used).
But, the combination of Mutha and De fails to teach setting a write-combining flag.
However, Roberts teaches setting a write-combining flag associated with a write combining buffer (see figure 11, step 1102, see para 0106, When the write-combining flag is set (step 1102)).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the PIO-DMA data transmission of Mutha and incorporate write combining flag associated with the write combining buffer.
The motivation for doing so is to let the system know whether the write combining feature is enabled/disabled.

Allowable Subject Matter
Claims 1-12 are regarded as comprising allowable subject matter and would be allow upon filing and acceptance of the terminal disclaimed to overcome the double patenting rejection set forth above.
The following is a statement of reasons for the indication of allowable subject matter:
The known prior arts fail to explicitly discloses “the processor of the host computing device is configured to execute instructions stored in a non-transitory computer-readable medium to read and process data stored within memory addresses of the allocated coherent memory addresses that are subsequent to a first memory address of the allocated coherent memory addresses, and wherein reading and processing data stored within memory addresses of the allocated coherent memory addresses that are subsequent to the first memory address comprises 54reading from the subsequent memory addresses using a buffer that is sized based on metadata stored within the first memory address “ in combination with other limitations found in the independent claims 1 and 12.
Other claims inherit the allowable subject matter of the above claims.

Claims 17-18 are regarded as comprising allowable subject matter and would be allow (1) if rewritten in independent form including all of the limitations of the base claim and any intervening claims and (2) upon filing and acceptance of the terminal disclaimed to overcome the double patenting rejection set forth above.
The following is a statement of reasons for the indication of allowable subject matter:
The prior arts fail to explicitly discloses periodically poll a first memory address of the allocated coherent memory addresses associated with the memory to determine whether the first memory address has been written to by the integrated circuit, in response to determining that the first memory address has been written to by the integrated circuit, read and process data stored within memory addresses of the allocated coherent memory addresses that are subsequent to the first memory address in combination with other limitation found in the independent claim 13 and intervening claim 16.
Other claims inherit the allowable subject matter of the above claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Primary Examiner, Art Unit 2184